ORDER
PER CURIAM:
This case involves a dispute between the ovmers of neighboring parcels of property on the Lake of the Ozarks, concerning the use of a boat dock and the existence of an easement along the waterfront to allow access to the dock. Following a bench trial, the circuit court found that an easement existed and that Donald Isaac and Mary Aten-Isaac had a legal right to use' the boat dock. Sandra and Robert Fleming, on whose property the dock is located, appeal; the Isaacs cross-appeal the circuit court’s award of only nominal damages for the Flemings’ denial of access to the dock. We affirm. Because a published opinion would have no precedential value, an unpublished memorandum setting forth the reasons for this order has been provided to the parties. Rule 84.16(b).